—In a negligence action to recover property damages, the plaintiffs appeal from so much of an order of the Supreme Court, Westchester County (Nicolai, J.), entered August 6, 1992, as (1) denied their motion to vacate the 90-day notices and to extend their time to complete discovery and schedule a trial-readiness conference, and (2) which granted the cross motions of the defendants to dismiss the action.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs.
Granting an extension of time pursuant to CPLR 2004 is addressed to the sound discretion of the court (see, Salzman & Salzman v Gardiner, 100 AD2d 846; Versatile Furniture Prods, v 32-8 Maujer Realty, 97 AD2d 463). As the plaintiffs’ newly-retained counsel proffered no excuse for the delay of over 16 years since the cause of action arose and the over 15-year delay after the summons was served, the court properly denied the application to vacate the defendants’ 90-day notices pursuant to CPLR 3216 (see, Turman v Amity OBG Assocs., 170 AD2d 668). Balletta, J. P., Miller, Hart and Krausman, JJ., concur.